 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   VICTOR TORRES-GOVEA,

 9                             Petitioner,               Case No. C19-1722-RAJ-MLP

10          v.                                           ORDER OF DISMISSAL

11   ICE FIELD OFFICE DIRECTOR,

12                             Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining

16   record, the Court finds and ORDERS:

17          (1)    The Court ADOPTS the Report and Recommendation.

18          (2)    The Government’s motion to dismiss (dkt. 6) is GRANTED.

19          (3)    Petitioner’s habeas petition is DENIED, and this action is DISMISSED without

20   prejudice.

21   \\

22   \\

23




     ORDER OF DISMISSAL - 1
 1          (4)    The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Peterson.

 3          Dated this 31st day of March, 2020.

 4

 5
                                                         A
 6                                                       The Honorable Richard A. Jones
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
